Ryan, C. J.
No counsel appeared on the argument, for the accused. The case was presented for the state only.
The attorney general was mistaken in assuming that the de*405fendant’s consent to the report of the learned judge of the municipal court did not appear. But his objection that the report does not show a legal trial of the accused, to warrant the report and to give jurisdiction to this court to consider it (State v. Parish, 42 Wis., 625), appears to be well taken.
A plea of not guilty to an information or indictment for crime, whether felony or misdemeanor, puts the accused upon the country, and can be tried by a jury only. The rule is universal as to felonies; not quite so as to misdemeanors. But the current of authority appears to apply it to both classes of crime; and this court holds that to be safer and better alike in principle and practice. The right of trial by jury, upon information or indictment for crime, is secured by the constitution, upon a principle of public policy, and cannot be waived. Cooley’s Const. Lim., 319, 410, n.; Proffatt’s Jury Tr., sec. 113; Neales v. State, 10 Mo., 498; State v. Mansfield, 41 id., 470; Commonwealth v. Shaw, 1 Pittsburgh, 492. In the latter case will be found a collection of authorities bearing .on the question.
The trial of the information by his honor’, the judge of the municipal court, was therefore a mistrial, which could not support a judgment or authorize the report of the questions of law to this court for determination. There has been no conviction within the meaning of the statute.
It is not improper, however, to say that if the validity of ch. 140 of 1872 were properly before it, this court would be very much disposed to follow the ruling of the surpreme court of Michigan in Cranson v. Smith, 5 Cent. L. J., 386, and hold the statute to be an invasion of federal authority, and therefore void. See also Woolen v. Banker, 17 Alb. L. J., 72.
But as it is, the court is obliged to decline giving an authoritative answer to the questions reported.